PER CURIAM:
Stephen N. Bernstein, appointed counsel for Christopher Bernard Thompson in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to .withdraw is GRANTED, and Thompson’s conviction and sentence are AFFIRMED.